DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8-9 and 11 are objected to because of the following informalities:  
In re claims 1 and 8, claim 1 line 13 recites, “the plurality of different fuel” and claim 8 line 16 recites, “the plurality of different fuel”. The examiner believes that the applicant intended to recite “the plurality of different fuels”.
In re claim 9, claim 9 line 2 recites the limitation of “…wherein the plurality of fuels comprises…”. The examiner believes that “…wherein the plurality of fuels comprise…” would be more grammatically correct.
In re claim 11, claim 11 line 2 recites the limitation of “to display an option to an operator via a display device maintain the combustion ratio”. The examiner believes that the applicant intended to recite “…via a display device to maintain the combustion ratio”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re claim 3, claim 3 recites the limitation "the predetermined condition" in line 4, “the aftertreatment device” in lines 4-5, and “the aftertreatment device temperature” in line 5.  There is an insufficient antecedent basis for these limitations in the claims.
In re claim 3, claim 3 recites “a second threshold temperature” in lines 5-6. Claim 3 depends upon claim 1, however, neither claim 1 nor claim 3 recite “a first threshold temperature”. This being the case, it is unclear how there can be “a second threshold temperature” as claimed without a first threshold temperature.
In re claim 4, lines 2-4 of claim 4 recites “wherein the at least one fuel station from which the at least one respective calculated distance is measured sells one or more of the plurality of differing fuels at or below the average fuel cost”. It is unclear how the broad recitation of “the at least one fuel station…sells…fuels at or below the average fuel cost” further defines the metes and bounds of the claim to further limit the scope of the claimed engine operating method. The examiner requests that the applicant provide further clarity regarding this limitation.
In re claim 8, claim 8 recites the limitation “wherein the corresponding threshold fuel level is based on a distance from the mobile asset to a fuel station comprising the fuel”. This recitation, as presented in lines 14-15 of claim 8 is problematic, because it is unclear how the threshold fuel level is based on a distance, as required by the claim. The specification uses the term “defined threshold quantity” in [0036; 0042], and the specification further states “A fourth example of the method, optionally including one or more of the previous examples, may further include where the threshold fuel level is based on an amount of the fuel used to propel the mobile asset” in  [0055] and “A first example of the method further includes where the threshold fuel level is based on an amount of the fuel used to travel the threshold distance” in [0057]. This being the case, the specification seems to be clear that the threshold fuel level is based on an amount, and seems to strongly suggest that this amount of fuel is a volumetric amount of fuel, and not based on a distance as claimed. While this volumetric amount of fuel may be used to travel the threshold distance (note: support is given for this in [0057]), it does not seem to provide support for the threshold fuel level being based on a distance. This being the case, it is unclear if the threshold fuel level is based on a distance as claim, or is based on a volume of fuel, which may be required to travel a threshold distance. Claims 9-15 are further rejected for dependence upon a rejected claim.
In re claims 8, 12 and 15-16, claim 8 recites the limitation “…a fuel station comprising the fuel…” in line 15, claim 12 recites the limitation “…a fuel station comprising the fuel…” in line 1-2, claim 16 recites the limitation “…a fuel station comprising the fuel…” in line 4-5 and claim 15 recites the limitation “…the plurality of fuel stations comprising a fuel …” in line 2-3. The term “comprising” is typically defined as meaning: to include or contain; to consist of, be composed of; to form or constitute. The examiner understands that the applicant intends to use the term “comprising” to simply mean “including” as understood in context of the claim. This being the case, the limitations of “…a fuel station comprising the fuel…” as recited in claims 8 and 12, and “…the plurality of fuel stations including a fuel …” as recited in claim 15, can be simply read as “…a fuel station including the fuel…” and “…the plurality of fuel stations comprising a fuel …”, respectively. In this sense, it seems that the phrase “comprising a fuel” or “comprising the fuel” is unnecessary. This being the case, it is unclear how the recitation of “fuel station(s) including the fuel” conveys further limitations in the claims, that is not already conveyed via “fuel station(s)”, since it is well understood that a fuel station sells/provides fuel. The examiner requests that the applicant provide further clarity regarding this limitation and what they intend this limitation to convey. Claims 9-11, 13-14, and 17-20 are further rejected for dependence upon a rejected claim.
In re claim 16, claim 16 recites “a distance from the mobile asset to a fuel station comprising the fuel at a price less than or equal to an average fuel cost being greater than a threshold distance” in lines 4-6.  Due to the lack of clarity regarding the wording of this claim limitation, the examiner is unsure of how to best interpret this limitation. It seems that in context with the claim invention as understood by the examiner, that the limitation as recited in lines 4-6 of claim 16 could be reasonably interpreted to read “a distance from the mobile asset to a fuel station being greater than a threshold distance” or “the fuel at a price less than or equal to an average fuel cost being greater than a threshold fuel cost”. However, these interpretations are not what is recited in lines 4-6 of claim 16, and may not be what the applicant intended. The examiner requests that the applicant provide further clarity regarding the best way to interpret this limitation. Claims 17-20 are further rejected for dependence upon a rejected claim.
In re claim 19, claim 19 recites “…the fuel combustion ratio includes a primary fuel and a secondary fuel, and wherein adjusting the fuel combustion ratio comprises decreasing usage of a first primary fuel and increasing usage of a second primary fuel…” in lines 1-4. It is unclear if “a first primary fuel” is in reference to “a primary fuel”; “a second primary fuel” is in reference to “a primary fuel”; “a second primary fuel” is in reference to “a secondary fuel”; or if “a primary fuel”, “a secondary fuel”, “a first primary fuel” and “a second primary fuel” are all different fuels. 
In re claim 20, claim 20 recites “…wherein the fuel combustion ratio comprises at least one of…” in lines 1-2. A ratio is typically defined as a relation between two similar magnitudes/values such as 1:2 or ½, and as such necessitates a minimum of two magnitudes/values which are then compared. In the case where “…the fuel combustion ratio comprises one of…”, the fuel combustion ratio is undefined, and thus indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et. al. (U.S. 20070175459) in view of Kumar et. al. (U.S. 20110257869) and in further view of Surnilla et. al. (U.S. 20110137470).
In re claim 1, Williams teaches a method for operating an engine configured to use a plurality of differing fuels, the method comprising: 
determining a fuel combustion ratio (“...a specific ratio of primary fuel 27 to alternate fuel 29 may be advantageous at a certain vehicle speed…therefore the electronic controller 32 may control the valve device 26 to provide the specific ratio of primary fuel 27 to alternate fuel 29…corresponding to that speed.” [0043]) of the plurality of differing fuels (27, 29; [0043]) associated with at least one engine cylinder of the engine based at least in part on a plurality of characteristic profiles ([0042-0043]) along a defined path (defined via. GPS data) of a mobile asset (vehicle) in which the engine is disposed, 
wherein the fuel combustion ratio comprises 
a ratio of the plurality of differing fuels (see above) to be delivered to the at least one engine cylinder (as shown in fig. 8), and 
the plurality of characteristic profiles comprises 
at least one respective calculated distance ([0041]; here, at least one calculated distance is considered to be included within GPS data) from a current location of the mobile asset; and 
monitoring fuel levels of the plurality of differing fuels (“…the electronic controller may process alternate fuel volume data 49 to adjust the ratio of primary fuel 27 to alternate fuel 29 based on the level of the alternate fuel 29 remaining in the second fuel source 30 …”; [0047]).
Williams is silent about
at least one respective calculated distance from a current location of the mobile asset to at least one fuel station;
at least one fuel cost for one or more of the plurality of differing fuels;
adjusting the fuel combustion ratio of the plurality of differing fuels in response to 
a fuel level of a fuel of the plurality of differing fuel being less than a threshold fuel level and the at least one respective calculated distance being greater than a threshold distance.

Kumar ‘869  teaches an analogous dual fuel engine system (abstract) that calculates:
at least one respective calculated distance from a current location of the vehicle/mobile asset to at least one fuel station (distance to next refueling station; [0089]).
at least one fuel cost for one or more of the plurality of differing fuels (relative cost of each fuel type; [0092]; cost availability; [0098, 0101]).
Surnilla ’470 teaches an analogous system/method of selectively fueling a vehicle including a first fuel tank with a first fuel and a second fuel tank with a second, different fuel ([0006]), and Surnilla ’470 further teaches
monitoring fuel levels of the plurality of differing fuels (fig. 3; 302, determine fuel level in each fuel tank; [0039]; note: Surnilla provides an example of a dual fuel system having a first threshold for a first fuel and a second threshold for a second fuel); and 
adjusting the fuel combustion ratio of the plurality of differing fuels in response to 
a fuel level of a fuel of the plurality of differing fuel being less than a threshold fuel level (different fuel types may be directed to the different fuel injectors based on the level of the various fuels in the respective fuel tanks; [0022]; Here, it is understood, mutatis mutandis, that directing a different fuel to a different fuel injector, would result in a different fuel combustion ratio, since different fuels have different air fuel ratios (i.e. fuel injector timing, pulse width, etc. kept the same)) and 
the at least one respective calculated distance being greater than a threshold distance ([0048-0049]; fueling profiles may include information related to the fueling stations…such as location of fueling stations…fueling station may be selected based on cost preferences, or distance preferences…fueling station may be selected automatically by a controller).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Williams, to incorporate calculating a distance from a current location of a vehicle/asset to a fuel station, and a fuel cost for one or more of the plurality of fuels in a multi-fuel vehicle, as clearly suggested and taught by Kumar ‘869, in order to minimize fuel and/or emissions subject to vehicle operating and schedule constraints ([0032]).
Further, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Williams, to incorporate determining fuel levels in each fuel tank of a plurality of fuels and then directing to the different fuel injectors based on the level of the various fuels in the respective fuel tanks, or based on distance to the next fueling station, as clearly suggested and taught by Surnilla ’470, in order to simplify vehicle refueling operations for a vehicle operator with minimal operator input, without affecting vehicle performance ([0009]).

In re claim 2, Williams, Kumar ‘869, and Surnilla ’470 teach the method of claim 1, and Kumar ‘869 further teaches wherein 
the at least one calculated distance comprises plural calculated distances (fig. 13; multiple calculated distances shown at 132; multiple distances D calculated, [0065-0070]), 
the at least one fuel station comprises plural fuel stations (fuel stations, [0084]), 
the calculated distances are from the current location of the mobile asset to the plural fuel stations ([0084-0085], information pertaining to distance and/or ETA to such locations as...landmarks 118, and destinations 120 is provided. Here, a fuel station could be considered to be either a landmark, or a destination), respectively, and 
the at least one fuel cost comprises plural fuel costs (information of each fuel type among the plurality of fuel types...including at least one of...cost availability, and location availability; [0098]) for the plurality of differing fuels at the plural fuel stations (fuel stations [0084;0098]).
In re claim 6, Williams, Kumar ‘869, and Surnilla ’470 teach the method of claim 1, and Williams further teaches
wherein adjusting the fuel combustion ratio comprises 
increasing consumption of fuels with fuel levels greater than corresponding threshold fuel levels (“…the electronic controller may process alternate fuel volume data 49 to adjust the ratio of primary fuel 27 to alternate fuel 29 based on the level of the alternate fuel 29 remaining in the second fuel source 30 …”; [0047]; note: ratio of fuel 27 to fuel 29 may be adjusted (increased/decreased) based on fuel level in the second fuel tank) and 
decreasing consumption of the fuel with the fuel level less than the threshold fuel level (see above; note that it also would have been obvious to adjust the ratio of fuel 27 to fuel 29 based on fuel level in the primary fuel tank).
In re claim 7, Williams, Kumar ‘869, and Surnilla ’470 teach the method of claim 1 and Williams further teaches, 
wherein the plurality of differing fuels comprises 
two or more of gasoline, diesel (primary fuel may comprise one of a diesel fuel; [0009]), hydrogenation-derived renewable diesel (HDRD) (alternate fuel may comprise…a vegetable oil fuel; [0009]; note: HDRD fuels are typically seed oils, tallow oils, or waste cooking feedstocks that are modified via hydrogenation. Since vegetable oils are commonly used in cooking, waste cooking feedstocks, also typically contain a significant percentage of vegetable oils and thus HDRD fuels may also contain a significant portion of vegetable oils), alcohol, ammonia, biodiesels (primary fuel may comprise…a bio-diesel fuel; [0009]), hydrogen, natural gas, kerosene, syn-gas, ether, and propane.
Kumar ‘869 further teaches 
fueling using a combination of diesel fuel and natural gas ([0086]).
Williams, Kumar ‘869, and Surnilla ’470 lack where the fuel combustion ratio comprises combustion of a gaseous fuel and a liquid fuel.
However, one having ordinary skill in the art would appreciate and find it obvious that a fuel ratio between a first fuel and a second fuel, could comprise a liquid fuel (e.g. diesel) and a gaseous fuel (e.g. natural gas) as taught by Kumar ‘869. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et. al. (U.S. 20070175459) in view of Kumar et. al. (U.S. 20110257869) and in further view of Surnilla et. al. (U.S. 20110137470) and in further view of Surnilla et. al. (U.S. 7069910).
In re claim 3, Williams, Kumar ‘869, and Surnilla ’470 teach the method of claim 1, and Williams further teaches wherein 
the plurality of characteristic profiles comprises at least one asset sensed information (temperature, fuel volume, etc.; [0011]) comprising at least one of
an engine emission level (engine exhaust particulate data, emission control system data; [0011]), 
a fuel usage level (fig. 3; via. fuel volume measurement device 48; [0045]), 
a power output, 
an engine load (“the electronic controller may process engine RPM data to adjust the ratio of primary fuel 27 to alternate fuel 29 based on the load exerted on the engine”’; [0047]), 
an engine speed (engine RPM data; [0011]), or 
a fuel injection profile (fuel injection timing data; [0011]). 
However, Williams is silent about
wherein the predetermined condition of the aftertreatment device includes the aftertreatment device temperature being below a second threshold temperature.
Surnilla ‘910 teaches 
a predetermined condition (temperature) of the aftertreatment device (catalyst; [Col. 25, 35-37]) includes the aftertreatment device temperature being below a second threshold temperature (fig. 13a; step 1312, catalyst temperature less than or equal to lightoff temperature).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Williams, to incorporate a predetermined condition of the aftertreatment device includes the aftertreatment device temperature being below a second threshold temperature, as clearly suggested and taught by Surnilla ‘910, in order to generate more heat, and to minimize engine vibration while at the same time providing good combustion and control ([Col. 26, ln 50-61]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et. al. (U.S. 20070175459) in view of Kumar et. al. (U.S. 20110257869) and in further view of Surnilla et. al. (U.S. 20110137470) and in further view of Donnelly et. al. (U.S. 20110288738).
In re claim 4, Williams, Kumar ‘869, and Surnilla ’470 teach the method of claim 1, however, Williams, Kumar ‘869, and Surnilla ’470 lack
wherein the at least one fuel cost is equal to an average fuel cost, and 
wherein the at least one fuel station from which the at least one respective calculated distance is measured sells one or more of the plurality of differing fuels at or below the average fuel cost.
Donnelly teaches
wherein the at least one fuel cost is equal to an average fuel cost (the controller module further monitors the current (average…lowest price...highest price) price (which monitoring function can be limited to the prevailing price in the physical vicinity of the vehicle) of various fuels in the first, second…n-th fuel tanks; [0183]), and 
wherein the at least one fuel station from which the at least one respective calculated distance is measured (…driving distance and time to each of the fuel dispensers; [0183]) sells one or more of the plurality of differing fuels at or below the average fuel cost (see above).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Williams, to incorporate at least one fuel cost is equal to an average fuel cost and a distance to a fuel station selling that fuel, as clearly suggested and taught by Donnelly, in order to allow the operator of the vehicle, or the fleet manager to minimize operational costs and/or fuel consumption by estimating the best combination of fuels, fuel dispensing locations, and driving strategies ([0014]).
In re claim 5, Williams, Kumar ‘869, and Surnilla ’470 teach the method of claim 1, however, Williams, Kumar ‘869, and Surnilla ’470 lack
wherein the threshold fuel level is based on an amount of the fuel used to propel the mobile asset the at least one respective calculated distance.
Donnelly teaches 
wherein the threshold fuel level is based on an amount of the fuel used to propel the mobile asset the at least one respective calculated distance (range for each fuel…and the driving distance and time to each of the fuel dispensers within driving range; [0183]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Williams, to incorporate range for each fuel as well as the driving distance and time to each of the fuel dispensers within driving range, as clearly suggested and taught by Donnelly, in order to allow the operator of the vehicle, or the fleet manager to minimize operational costs and/or fuel consumption by estimating the best combination of fuels, fuel dispensing locations, and driving strategies ([0014]).

Claims 8-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et. al. (U.S. 20070175459) in view of Surnilla et. al. (U.S. 20110137470) and in further view of Donnelly et. al. (U.S. 20110288738).
Note: due to the outstanding 35 U.S.C 112 issues, the prior art can not be fully applied to claims 16-20 at this time. However, for the purposes of examination, the examiner has attempted to address claims 16-20 as best understood. 
In re claim 8, Williams teaches a system, comprising: 
a mobile asset (vehicle; [0009]) comprising a multi-fuel engine (duel fuel system…engine; [0046]) configured to combust a plurality of different fuels (27, 29; [0043]); 
a plurality of fuel storage devices (fig. 2; first fuel source 28, second fuel source 30; [0037]) configured to store each of the plurality of different fuels separately (as shown in fig. 2); 
a plurality of fuel level sensors coupled to each of the plurality of fuel storage devices ([0047]; inherent, otherwise fuel level in at least the second tank could not be determined); and 
a controller (fig. 1; controller 32; [0036]) comprising instructions stored on non-transitory memory thereof that when executed cause the controller to: 
monitor fuel levels of the plurality of different fuels ([0047]; inherent); 
compare each fuel level of the plurality of different fuels to a corresponding threshold fuel level ([0047]), 
wherein the corresponding threshold fuel level is based on a distance
adjust a combustion ratio of the plurality of different fuel in response to a fuel level being less than a corresponding threshold fuel level ([0047]).
Williams is silent about
determine a plurality of distances between the mobile asset and a plurality of fuel stations; 
wherein the corresponding threshold fuel level is based on a distance from the mobile asset to a fuel station comprising the fuel
Surnilla ’470 teaches an analogous system/method of selectively fueling a vehicle including a first fuel tank with a first fuel and a second fuel tank with a second, different fuel ([0006]), and Surnilla ’470 further teaches
determine a plurality of distances between the mobile asset and a plurality of fuel stations ([0048-0049]; fueling profiles may include information related to the fueling stations…such as location of fueling stations…fueling station may be selected based on cost preferences, or distance preferences…fueling station may be selected automatically by a controller).
Donnelly teaches 
a threshold fuel level is based on a distance from the mobile asset to a fuel station comprising the fuel (range for each fuel…and the driving distance and time to each of the fuel dispensers within driving range; [0183]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Williams, to incorporate determining fuel levels in each fuel tank of a plurality of fuels and then directing to the different fuel injectors based on the level of the various fuels in the respective fuel tanks, or based on distance to the next fueling station, as clearly suggested and taught by Surnilla ’470, in order to simplify vehicle refueling operations for a vehicle operator with minimal operator input, without affecting vehicle performance ([0009]).
Thus it would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Williams, to incorporate range for each fuel as well as the driving distance and time to each of the fuel dispensers within driving range, as clearly suggested and taught by Donnelly, in order to allow the operator of the vehicle, or the fleet manager to minimize operational costs and/or fuel consumption by estimating the best combination of fuels, fuel dispensing locations, and driving strategies ([0014]).

In re claim 9, see claims 7 and 8 above.
In re claim 11, Williams, Surnilla ‘470 and Donnelly teach the system of claim 8, and Donnelly further teaches wherein the instructions further enable the controller to display an option to an operator via a display device (fig. 13; 1324; [0197]) maintain the combustion ratio in response to the fuel level being less than the corresponding threshold fuel level ([0198]).
In re claim 12, see claims 11 and 4-5 above.

In re claim 13, Williams, Surnilla ‘470 and Donnelly teach the system of claim 8, and Donnelly further teaches 
wherein the combustion ratio is adjusted further based on emissions (Donnelly discloses in [0196] that the fueling strategy can be based upon emission requirements, and in [0198] that the fueling strategy is implemented by the computer 1210 (using the controller module and/or the fuel dispenser module) and…includes selecting a particular fuel type and/or mixture and configuring the engine...to dispense and combust the fuel).
However, Williams, Surnilla ‘470 and Donnelly fail to teach
wherein the mobile asset is one of a plurality of mobile assets, and 
wherein the combustion ratio is adjusted further based on emissions of the plurality of mobile assets.
However, one having ordinary skill in the art would have found it obvious, and appreciated that a mobile asset (vehicle) could be one of a plurality of mobile assets (i.e. a fleet), and that the combustion ratio could be further adjusted based upon emissions of the plurality of mobile assets. 

In re claim 14, see claim 13 above.
In re claim 15, see claims 1, 5, and 8 above.

Note: due to the outstanding 35 U.S.C 112 issues, the prior art can not be fully applied to claims 16-20 at this time. However, for the purposes of examination, the examiner has attempted to address claims 16-20 as best understood. 
In re claim 16, see claims 1-2 and 4-5 above.
In re claim 17, see claims 16 and 5 above.
In re claim 18, see claims 16 and 7 above.
In re claim 19, see claims 16 and 6 above.
In re claim 20, see claims 16 and 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747